 



Exhibit 10.2

(ALLERGAN LOGO) [a04688a0468801.gif]

NONQUALIFIED STOCK OPTION GRANT

TERMS AND CONDITIONS

Revised January 2003

     1. Definitions. Capitalized terms used in this Grant but not otherwise
defined shall have the same meanings as in the Allergan, Inc. 1989 Incentive
Compensation Plan, as amended (the “Plan”).

     2. The Option. You may, at your discretion and on the terms and conditions
set forth herein, purchase all or any part of an aggregate of the shares of
Common Stock at the price per share set forth in the Certificate of Stock Option
Grant (the “Certificate”).

     3. Terms of Exercise.

     (a) Subject to the provisions of Sections 4 and 5 below, the Option shall
vest and be exercisable at the option exercise price (the “Grant Price”) and as
to the specified number of shares (the “Optioned Shares”) on and after the “Date
of Vest” dates and on or before the “Last Date to Exercise” dates that apply to
each installment of Optioned Shares as set forth in the Certificate. You have no
right to exercise the Option with respect to any Optioned Shares covered by any
installment until such installment vests as provided in the Certificate. The
Option granted hereunder shall expire and be no longer exercisable as provided
in the Plan and this Grant.

     (b) The Option may be exercised as to all or any portion of the Optioned
Shares covered by an installment of the Option that has accrued and vested and
that has not yet expired and become unexercisable as provided in the Plan or
this Grant (“Accrued Installment”). Accrued Installments may be exercised, in
whole or in part, by giving written notice of exercise to the Company’s stock
plan administrator, AST Stock Plan (www.aststockplan.com) or any successor
administrator, which notice shall specify the number of Optioned Shares to be
purchased and shall be accompanied by payment in full of the purchase price in
cash or in whole or in part in shares of the Company’s Common Stock owned by you
valued at fair market value on the date of exercise. Payment of cash may be by
personal check, Company Credit Union check or money market draft on your own
account payable to the order of the Company or such other means as the Committee
shall determine. An exercise is effective only upon receipt of both the written
notice and the payment in full of the purchase price.

 



--------------------------------------------------------------------------------



 



     4. Change in Control. Notwithstanding anything to the contrary in this
Grant, in the event of a Change in Control (as defined in the Plan) the Option
shall, as of the date of such Change in Control, immediately become vested and
exercisable with respect to the full number of Optioned Shares.

     5. Termination of Employment.

     (a) Except as otherwise provided in a written agreement between you and the
Company, in the event of termination of your employment with the Company (and
its subsidiaries) for Cause (as defined in the Plan), the Option shall become
unexercisable as of the date of such termination and you shall thereafter have
no further rights to purchase any of the Optioned Shares.

     (b) Except as otherwise provided in a written agreement between you and the
Company, in the event of your termination of employment with the Company and its
subsidiaries for:

     (i) Any reason other than for Cause, death, Total Disability (as defined in
Paragraph (d) below), Normal Retirement (as defined in Paragraph (e) below), or
Job Elimination (as defined in Paragraph (f) below), the Options shall become
unexercisable as of the earlier of (A) the date the Accrued Installments expire
in accordance with the provisions of Section 3(a) above or (B) three calendar
months after the date of termination.

     (ii) Death or Total Disability, the Option shall vest in its entirety as of
your last date of employment and shall expire and become unexercisable 12 months
after the date of your termination, regardless of the date upon which the
Accrued Installments would otherwise expire in accordance with provisions of
Section 3(a) above.

     (iii) Normal Retirement, the Option shall expire and become unexercisable
as of the earlier of (A) the date the Accrued Installments expire in accordance
with the provisions at Section 3(a) above or (B) three years after the date of
termination.

     (iv) Job Elimination, the Option shall vest in its entirety as of your last
date of employment and shall expire and become unexercisable as of the earlier
of (A) the date the Accrued Installments expire in accordance with the
provisions at Section 3(a) above or (B) three calendar months after the date of
termination.

     (c) In the event your employment terminates for Normal Retirement or for
any reason other than for Cause, death, Total Disability or Job Elimination, the
Option shall be exercisable by you (or your successor in interest in the event
of your death after your employment terminates) following your termination of
employment only to the extent that installments

 



--------------------------------------------------------------------------------



 



thereof had become exercisable on or prior to the date of such termination and
had not expired and become unexercisable on or prior to such date.

     (d) As used herein, “Total Disability” means the inability, by reason of
mental or physical illness or accident, to perform any and every duty of the
occupation at which you were employed when such disability commenced, which
disability is expected to continue for a period of at least 12 months. Any
determination as to the date and extent of any disability shall be made by the
Committee (as defined in the Plan) upon the basis of such information as the
Committee deems necessary or desirable.

     (e) As used herein “Normal Retirement” means any termination of employment
(other than for Cause or death or Total Disability) after you have attained age
55 provided you have been employed by the Company and its subsidiaries for a
minimum of five (5) years.

     (f) As used herein, “Job Elimination” occurs when you cease to be an
Employee of the Company as a result of a reduction in force or transfer to a new
organization outside of the Company as a result of a divestiture, other than a
spin-off or other distribution to the Company’s stockholders. A “reduction in
force” occurs under the Plan when you are not offered an alternative job by the
Company and there is a net headcount reduction (i.e. if you are replaced, there
is no reduction in force, even if the duties of the position change).

     6. Taxes. The Committee shall make such provisions and take such steps as
it deems necessary or appropriate for the withholding of any taxes or other
amounts required by any governmental authority to be withheld and paid over to
such authority for your account with respect to the grant or exercise of the
Option, including, but without limitation, the deduction of the amount of any
such tax or other amounts from any compensation or other amounts payable to you
by the Company or any of its subsidiaries.

     7. Delivery of Certificates. As soon as practicable after any proper
exercise of the Option (or any portion thereof) in accordance with the
provisions of this Grant and the Plan, the Company (or the administrator of the
Plan) shall deliver to you at the main office of the Company, or such place as
shall be mutually acceptable, a certificate or certificates representing the
shares of Common Stock to which you are entitled by reason of exercise of the
Option (or portion thereof).

     8. Restrictions on Issuance of Shares. No shares of Common Stock shall be
issued or delivered upon exercise of the Option unless and until there shall
have been compliance with all applicable requirements of the Securities Act of
1933, as amended, all applicable listing requirements of any market or
securities exchange on which shares of Common Stock are then listed and any
other requirement of law or of any regulatory body having jurisdiction over such
issuance and delivery. The inability of the Company to obtain any required
permits, authorizations or approvals

 



--------------------------------------------------------------------------------



 



necessary for the lawful issuance and sale of any shares of Common Stock
hereunder on terms deemed reasonable by the Committee shall relieve the Company,
the Board and the Committee of any liability in respect of the nonissuance or
sale of such shares of Common Stock as to which such requisite permits,
authorizations or approvals shall not have been obtained.

     9. Legends on Stock Certificates. Each certificate representing shares of
Common Stock acquired upon exercise of the Option shall be endorsed with all
legends, if any, required by applicable federal and state securities laws to be
placed on the certificates. The determination of which legends, if any, shall be
placed upon the certificates shall be made by the Committee in its sole
discretion and such decision shall be final and binding.

     10. No Rights in Shares Before Issuance and Delivery. Neither you nor your
estate nor your transferees by will or the laws of descent and distribution
shall be, or have any rights or privileges of, a stockholder of the Company with
respect to any shares issuable upon exercise of the Option unless and until
certificates representing such shares shall have been issued and delivered. No
adjustment will be made for any dividends or other rights where the record date
is prior to the date such stock certificates are issued.

     11. Stock Split, Reorganization, Merger, etc. In the event of any
recapitalization, stock split, stock dividend, combination of shares or any
other like change affecting the common stock of the Company, appropriate
adjustment shall be made in the number, price and kind of shares covered by the
Option.

     12. Grant Subject to Plan. The grant of the Option evidenced hereby is made
pursuant to all of the provisions of the Plan, and this Grant is intended, and
shall be interpreted in a manner to comply therewith. Any provision of this
Grant which is inconsistent with Plan shall be superseded by and governed by the
Plan.

     13. Nontransferability of Option. The Option is not assignable or
transferable other than by will or the laws of descent and distribution. The
Option shall not otherwise be transferred, assigned, pledged, hypothecated or
disposed of in any way, whether by operation of law or otherwise, and shall not
be subject to execution, attachment or similar process. The terms of the Option
shall be binding upon your executors, administrators, heirs, successors and
permitted assigns.

     14. No Employment Rights.

     (a) Nothing in the Plan or in this Grant shall be construed to create or
imply any contract of employment between you and the Company (or any of its
subsidiaries) or shall affect in any way the right of the Company (or any such
subsidiary) to terminate your employment at any time.

     (b) Any question(s) as to whether and when there has been a termination of
your employment, the reason (if any) for such termination, and/or the
consequences thereof under the terms of the Plan or this Grant shall be
determined

 



--------------------------------------------------------------------------------



 



by the Committee in its sole discretion, and the Committee’s determination
thereof shall be final and binding.

     15. Disputes and Disagreements. Any dispute or disagreement which may arise
under or as a result of or pursuant to this Grant shall be determined by the
Committee in its sole discretion, and any interpretation by the Committee of the
terms of this Grant shall be final, binding and conclusive.

     16. Notices. All notices or other communications required or permitted
hereunder shall be in writing, and shall be sufficient in all respects only if
delivered in person or sent via certified mail or overnight delivery service
such as Federal Express, postage prepaid, addressed as follows:

         
 
  If to the Company:   Allergan, Inc.

      2525 Dupont Drive

      Irvine, California 92612

      Attention: General Counsel
 
       

  If to you:   To your address as last set forth

      in the Company’s employment records.

 